DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s amendments and associated arguments filed 10/21/2021 with respect to the 35 USC 112(a) and 112(b) rejections have been fully considered and would be persuasive if the amendments were entered. However, since the amendments are not being entered, the rejections are not being withdrawn at this time. 
Examiner first points out that the applicant did not provide any arguments against the rejections of the independent claim(s). Therefore, those rejections are still considered proper and the claims are not allowable, as all claims depend from a non-traversed independent claim.
Regarding the 102 rejections, the applicant initially argues against claim 41 being rejected using Faltys since Faltys does not use the term “interference fit.” The Examiner maintains that the magnet of Faltys being embedded within the silicone body 316 is inherently an interference fit. The applicant makes clear in par. 0060 that an interference fit and a friction fit are one in the same, and can occur when contact by the magnet with the mounting element itself prevents inadvertent removal of the magnet. In Faltys, when the magnet is embedded within the silicone, contact of the magnet with the silicone itself prevents removal of the magnet by virtue of it being embedded within the silicone. In other words, the magnet cannot escape the silicone without outside force, thus the magnet being embedded within the silicone is what keeps it in place. In par. 0064 of the applicant’s specification, the applicant even gives the example of using a compressive material such as silicone to create an interference fit. 
Since the applicant discloses that a friction fit and an interference fit are equivalent terms in par. 0060, the applicant’s example on page 17 of the arguments of the silicone being tacky actually supports a friction fit and interference fit, as something that is tacky has an increased coefficient of friction. The dictionary definitions proposed by the applicant on page 16 of the arguments support an interference fit as defined by the applicant in their original specification. The magnet of Faltys is “fixed into the surrounding silicone.” If it is “fixed” within in, then it is the interference/friction fit of the magnet and the silicone that keeps it fixed. If it is “surrounded tightly or firmly” then that tightness/firmness is an interference fit. The final definition is not useful here, as the claims require the magnet to be removable, therefore, the magnet cannot be “an essential part” of the silicone. 
Unless the applicant wishes to further define “interference fit” in the claims, such as by reciting the specific example from par. 0060 of the original specification wherein the magnet is given a ¼ or ½ turn relative to the mounting element in order to create the interference fit, the Examienr is unconvinced that the silicone of Faltys does not always provide the broadest reasonable interpretation of interference fit in the applicant’s original specification.
The applicant is again arguing on pages 19-21 that “the exact same structure” is being used to read on different hypothetical claim limitations. But, again, the exact same structure is not being read as multiple structures. Based on what the claim is currently reciting (i.e., 2 extension components), the components as defined by the Examiner are entirely distinct, non-overlapping structures that meet all structural limitations in the claim. 

    PNG
    media_image1.png
    228
    418
    media_image1.png
    Greyscale

One could touch the first extension component without touching the second extension component. Without further details in the claims defining the extension components, it is unclear to the Examiner how these are not extension components, and the applicant has not attempted to explain why they are not extension components. 
 Each claim is interpreted by itself if they don’t depend on each other. Clearly, element 56 could be subdivided into even more distinct, non-overlapping extension components. If the applicant claimed 3 extension components, once could show three entirely distinct, non-overlapping structures projecting from a center point that meet all structural limitations of that hypothetical claim.
With respect to claim 28, a coil is also a chassis in this place as it provides structure that assists in holding the magnet in place. What other structural limitations are REQUIRED by a chassis? The applicant has not attempted to explain why it is not a chassis, instead merely making a conclusory statement that “a coil is not a chassis.”
Regarding the 103 rejection of claim 37, the applicant amended claim 37 to overcome the rejection by requiring the tool interface to be part of the magnet apparatus. This amendment changes the scope of the claim and requires further search and consideration to determine allowability. In the Examiner’s rejection, the scalpel contacts a “tool interface” wherever the scalpel contacts the silicone to cut it.
Regarding claim 36, the portion 48 is part of the magnet apparatus casing and is removed by using a screwdriver (as per the 103 rejection) inserted into tool interface in the portion 48. As portion 48 is part of the magnet apparatus and is removed using a screwdriver (per the 103 rejection) it reads on the claim.
Again, as the claims have been amended in some circumstances to change the scope of the claims, the amendments are not being entered. All previous rejections are still considered proper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792